DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 5/21/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 8 of the Office Action dated 4/22/2021 are respectfully withdrawn.
     The amendments to Claims 2-5, 8-9, 11, 14-16, 18 in the submission filed 5/21/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 9 of the Office Action dated 4/22/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1, 12, 17 are allowable.  Claims 10-11, 13-14, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-6, as set forth in the Office action mailed on 3/26/2021, is hereby withdrawn, and Claims 10-11, 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     Claims 1-18 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an observation apparatus as generally set forth in Claim 1, the apparatus including, in combination with the features recited in Claim 1, an image-capturing optical system having an objective lens that focuses, below the specimen, transmitted light, which is the illumination light that is emitted from the light-source, that is reflected above the specimen, and that has passed through the specimen, and fluorescence that is generated in the specimen that has been irradiated with the excitation light emitted from the light-source.  Claims 2-11 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 12 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an observation apparatus as generally set forth in Claim 12, the apparatus including, in combination with the features recited in Claim 12, an image-capturing optical system that captures, below the specimen, transmitted light, which is the illumination light that is emitted from the illumination light-source, that is reflected above the specimen, and that has passed through the 
     Claim 17 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an observation apparatus as generally set forth in Claim 17, the apparatus including, in combination with the features recited in Claim 17, reflecting, above the specimen, the emitted illumination light; causing the reflected illumination light to pass through the specimen; capturing, below the specimen, transmitted light, which is the illumination light that has passed through the specimen; emitting excitation light toward the specimen; and capturing fluorescence generated in the specimen by means of the emitted excitation light.  Claim 18 is dependent on Claim 17, and hence is allowable for at least the same reasons Claim 17 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/3/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872